         Case 1:20-cv-00004-DAD-JLT Document 28 Filed 08/25/21 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA


 STEVEN T. LESLIE,                               Case No. 1:20-cv-00004-DAD-JLT (PC)

                       Plaintiff,                ORDER & WRIT OF HABEAS CORPUS
                                                 AD TESTIFICANDUM FOR REMOTE
 v.                                              APPEARANCE OF STEVEN T. LESLIE,
                                                 CDCR NO. K-21805

 D. TIERNAN,                                     DATE: OCTOBER 7, 2021
                                                 TIME: 9:00 A.M.
                       Defendant.

        Steven T. Leslie, CDCR No. K-21805, a necessary participant in a settlement conference on
OCTOBER 7, 2021, is confined at Valley State Prison in Chowchilla, California, in the custody of the
warden. To secure the inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian of the prison to produce the inmate before Magistrate
Judge Kendall J. Newman, U.S. District Court, Eastern District of California, by Zoom
videoconference on OCTOBER 7, 2021, at 9:00 A.M.

                            ACCORDINGLY, THE COURT ORDERS:
       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding
the warden to produce the inmate named above, by Zoom videoconference, to participate in a
settlement conference before Magistrate Judge Kendall J. Newman on the date and time above, until
completion of the conference or as ordered by the court. Zoom videoconference connection
information will be supplied via email.

      2. Any difficulties connecting to the Zoom videoconference shall be immediately reported to
Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

      3. The custodian shall notify the court of any change in custody of this inmate and provide the
new custodian with a copy of this writ.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Valley State Prison
        WE COMMAND you to produce the inmate named above to testify before Judge Newman on
the date and time above, by Zoom videoconference, until completion of the proceedings or as ordered
by the court.
        FURTHER, you are ordered to notify the court of any change in custody of
the inmate and to provide the new custodian with a copy of this writ.



IT IS SO ORDERED.

      Dated:   August 24, 2021                           _ /s/ Jennifer L. Thurston
                                            CHIEF UNITED STATES MAGISTRATE JUDGE
